155 Mich. App. 330 (1986)
399 N.W.2d 510
SAND
v.
GENERAL MOTORS CORPORATION.
Docket No. 88242.
Michigan Court of Appeals.
Decided October 7, 1986.
Donnelly, Huizenga, Wahl & Hagan, P.C. (by Timothy G. Hagan and Beth M. Rivers), for plaintiff.
Fraser, Trebilcock, Davis & Foster, P.C. (by David E.S. Marvin), for defendant.
Before: CYNAR, P.J., and T.M. BURNS and M.E. KOBZA,[*] JJ.
*331 PER CURIAM.
On October 1, 1985, plaintiff's age discrimination suit was dismissed with prejudice. Plaintiff appeals as of right. We affirm.
Plaintiff filed a complaint on April 28, 1980, alleging defendant's decision to demote him from an "unclassified bonus" position to a grade 8 position was based on age discrimination in violation of the Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq. Between April, 1980, when plaintiff filed his suit, and October, 1985, when the suit was dismissed, plaintiff filed two sets of interrogatories and deposed one witness. Plaintiff avoided dismissal for lack of progress in April, 1982, by stating that he had been awaiting the outcome of a similar case and by assuring the trial court that discovery would be complete in sixty days.
Plaintiff alleges that the present dismissal was improper, because MCR 2.502(A) only allows for dismissal in actions where no steps or proceedings were taken in the prior year, and in the instant case defendant had propounded interrogatories and noticed depositions in the past year.
Dismissal of a suit for want of prosecution is a question left to the sound discretion of the trial court. Eliason Corp, Inc v Dep't of Labor, 133 Mich App 200, 203; 348 NW2d 315 (1984). Appellate review is limited to whether justification exists in the record for the trial court's ruling. Hurt v Cambridge, 21 Mich App 652, 658; 176 NW2d 450 (1970), lv den 384 Mich 760 (1970).
In the instant case, the record provided sufficient justification for dismissal with prejudice. Plaintiff's actions within the year preceding dismissal included filing a set of redundant interrogatories and allegedly noticing four depositions on people whose names had been in plaintiff's possession since 1981. Plaintiff's actions failed to move the case toward resolution, as required by Pennwalt *332 Corp v Public Service Comm #1, 136 Mich App 530, 534; 357 NW2d 712 (1984).
Although dismissal with prejudice is a harsh remedy, it was appropriate.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.